DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on January 21, 2021 have been considered and an action on the merits follows. As directed by the amendment, claims 1-2 and 6-7 have been amended. Claims 3-5 have been cancelled. Accordingly, claims 1-2 and 6-7 are pending in this application, with an action on the merits to follow regarding these claims.
	The previous rejections of claims 2 and 7 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention have been withdrawn.
	In light of the amendments to claims 1-2 and 6-7 and the cancellation of claims 3-5, the previous rejections of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2012/0017350 to McCrane and the rejections of claims 1-4 under 35 U.S.C. 102 as being anticipated by U.S. Patent No. 5,182,814 to Christensen have been withdrawn.

Response to Arguments
Applicant’s arguments, filed January 21, 2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 5,298,001 to Goodson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected as being obvious over U.S. Patent App. Pub. No. 2012/0017350 to McCrane (hereinafter “McCrane”) in view of U.S. Patent No. 5,298,001 to Goodson (hereinafter “Goodson”).
	Regarding claim 1, McCrane teaches a weight training glove apparatus comprising:
a glove body (Fig. 9-10, glove 11; see para. [0037], structure of the glove of Fig. 9-10 is similar to that shown in Fig. 2, which is described in para. [0019]-[0021]), the glove body having a dorsal side (back side 16), a ventral side (front side 14), a wrist portion (see Fig. 9-10), a palm portion (lower palm section 19 and upper palm section 21), a thumb portion (thumb stall 18), and a plurality of finger portions (fingerstalls 17), the wrist portion having a principal aperture extending through to a glove inside (see Fig. 10), the principal aperture being configured to receive a user's hand, the wrist portion being configured to cover a user's wrist (see Fig. 10), each of the plurality of finger portions having a fingertip 
a strap coupled to the glove body (para. [0021], leather straps 28, 29; see Fig. 3), the strap being coupled to the wrist portion and comprising a first mating member and a second mating member to selectively cinch the principal aperture and secure the wrist portion on the user's wrist (para. [0021], Velcro fastener 30; see Fig. 3); and
a grip panel coupled to the wrist portion of the glove body (Fig. 9-10, panel 12; para. [0037]-[0039]), the grip panel being coupled to the ventral side of the wrist portion and extending towards the fingertip apertures (para. [0037]; Fig. 9), the grip panel being substantially flexible to be wrapped around a weight bar (para. [0039]; Fig. 10); 
the grip panel comprising a thin portion, a tapered portion, and a wide portion, the thin portion being continuously coupled to the ventral side of the wrist portion (see annotated Fig. 9, below, showing panel 12 having a thin portion attached at the wrist portion, a tapered portion, and a wide portion near the finger stalls. A person having ordinary skill in the art would understand that the panel 12 would be narrower near the wrist, allowing the panel to extend around the thumb stall, see para. [0037], and would be wider at the top edge at the finger stalls in order to distribute weight along the width of the hand and protect the fingers, see para. [0039]-[0040]);

    PNG
    media_image1.png
    389
    626
    media_image1.png
    Greyscale

a distal end of the grip panel extending past the plurality of finger portions of the glove body (Fig. 10, distal portion 64 extending beyond finger stalls; para. [0039]). 
McCrane does not specifically teach that the thin portion has straight outer edges, the tapered portion is defined by straight opposed edges, and the wide portion has straight and parallel opposed lateral sides, each of the straight opposed lateral sides being inset respectively from an outer edge of an index finger portion and an outer edge of a little finger portion of the plurality of finger portions.
	Goodson teaches a grip for gymnastics which attaches at the user’s wrist via a hook-and-loop fastener and includes a grip panel that extends along the palm of the user’s hand (abstract; Figs. 1, 3; panel 12). The grip, like the grip of McCrane, helps the user hold onto a cylindrical object, such as a weight or a gymnastics bar (abstract; col. 1, ll. 12-25; Fig. 3). The grip panel of Goodson (see annotated figure below) includes a thin portion having straight outer edges (Fig. 1, wrist end 12b), a tapered portion defined by straight opposed edges (Fig. 1), and a wide portion having straight and parallel opposed lateral sides, each of the straight opposed lateral sides being inset respectively from an outer edge of an index finger portion and an outer edge of a little finger portion of the plurality of finger portions (Fig. 1, finger end 12a). 

    PNG
    media_image2.png
    423
    493
    media_image2.png
    Greyscale


	It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the glove of McCrane to have a grip panel that is shaped like the grip panel of Goodson, which has straight edges. This would be a simple substitution of one known element, the grip panel of McCrane, for another, the grip panel of Goodson, see MPEP 2143(I). The grip panels are of similar shape, having a narrow portion at the wrist, a tapered portion, and a wide portion, and cover the same part of the hand. Further, the straight edges of Goodson would facilitate manufacturing, as the straight edges of Goodson are a more simple shape than the curved edges of McCrane.
Regarding claim 2, McCrane and Goodson teach the elements of claim 1 as detailed above. McCrane further teaches that the first and second mating members comprise a hook and loop fastener (para. [0021], Velcro fastener 30, see Fig. 3).
Regarding claim 6, McCrane and Goodson teach the elements of claim 1 as detailed above. McCrane further teaches that the plurality of finger portions are configured to extend to a distal phalanx of each of the user's fingers (Fig. 10; see Fig. 2, showing finger stalls 17 configured to extend over the lower and middle sections of the fingers to the distal phalanx, para. [0024]).
Regarding claim 7, McCrane teaches a weight training glove apparatus comprising:
a glove body (Fig. 9-10, glove 11; see para. [0037], structure of the glove of Fig. 9-10 is similar to that shown in Fig. 2, which is described in para. [0019]-[0021]), the glove body having a dorsal side (back side 16), a ventral side (front side 14), a wrist portion (see Fig. 9-10), a palm portion (lower palm section 19 and upper palm section 21), a thumb portion (thumb stall 18), and a plurality of finger portions (fingerstalls 17), the wrist portion having a principal aperture extending through to a glove inside (see Fig. 10), the principal aperture being configured to receive a user's hand, the wrist portion being configured to cover a user's wrist (see Fig. 10), each of the plurality of finger portions having a fingertip aperture configured to expose a user's fingertip (see Fig. 9-10, finger stalls 17), the plurality of finger portions being configured to extend to a distal phalanx of each of the user's fingers (Fig. 10; see Fig. 2, showing finger stalls 17 configured to extend over the lower and middle sections of the fingers to the distal phalanx, para. [0024]), the thumb portion having a thumb tip aperture configured to expose a user's thumb tip (see Fig. 9-10, thumb stall 18);
a strap coupled to the glove body (para. [0021], leather straps 28, 29; see Fig. 3), the strap being coupled to the wrist portion and comprising a first mating member and a second mating member to selectively cinch the principal aperture and secure the wrist portion on the user's wrist (para. [0021], Velcro fastener 30; see Fig. 3), the first and second mating members comprising a hook and loop fastener (para. [0021], Velcro fastener 30; see Fig. 3); and
a grip panel coupled to the glove body (Fig. 9-10, see annotated Fig. 9 above, panel 12; para. [0037]-[0039]), the grip panel comprising a thin portion, a tapered portion, and a wide portion, the thin portion being continuously coupled to the ventral side of the wrist portion (see Fig. 9, showing panel 12 having a thin portion attached at the wrist portion, a tapered portion, and a wide portion near the fingerstalls. A person having ordinary skill in the art would understand that the panel 12 would be narrower near the wrist, allowing the panel to extend around the thumb stall, see para. [0037], and would be wider at the top edge at the finger stalls in order to distribute weight along the width of the hand and protect the fingers, see para. [0039]-[0040]), the tapered portion extending over the palm portion (para. [0037]; Fig. 9), and the wide portion extending from the palm portion over the plurality of finger portions (para. [0037]; Fig. 9), a distal end of the grip panel extending past the plurality of finger portions (Fig. 10, distal portion 64 extending beyond fingerstalls; para. [0039]), the grip panel being substantially flexible to be wrapped around a weight bar (para. [0039]; Fig. 10).
McCrane does not teach that the thin portion has straight outer edges, the tapered portion is defined by straight opposed edges, and the wide portion has straight and parallel opposed lateral sides, each of the straight opposed lateral sides being inset respectively from an outer edge of an index finger portion and an outer edge of a little finger portion of the plurality of finger portions.
	Goodson teaches a grip for gymnastics which attaches at the user’s wrist via a hook-and-loop fastener and includes a grip panel that extends along the palm of the user’s hand (abstract; Figs. 1, 3; panel 12). The grip, like the grip of McCrane, helps the user hold onto a cylindrical object, such as a weight or a gymnastics bar (abstract; col. 1, ll. 12-25; Fig. 3). The grip panel of Goodson (see annotated figure below) includes a thin portion having straight outer edges (Fig. 1, wrist end 12b), a tapered portion defined by straight opposed edges (Fig. 1), and a wide portion having straight and parallel opposed lateral sides, each of the straight opposed lateral sides being inset respectively from an outer edge of an index finger portion and an outer edge of a little finger portion of the plurality of finger portions (Fig. 1, finger end 12a). 

    PNG
    media_image2.png
    423
    493
    media_image2.png
    Greyscale


	It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the glove of McCrane to have a grip panel that is shaped like the grip panel of Goodson, which has straight edges. This would be a simple substitution of one known element, the grip panel of McCrane, for another, the grip panel of Goodson, see MPEP 2143(I). The grip panels are of similar shape, having a narrow portion at the wrist, a tapered portion, and a wide portion, and cover the same part of the hand. Further, the straight edges of Goodson would facilitate manufacturing, as the straight edges of Goodson are a more simple shape than the curved edges of McCrane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH M KESSLER whose telephone number is (571)272-3153.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins, can be reached on (571)272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.K./Examiner, Art Unit 3732     

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732